Case: 21-11200        Document: 00516576602             Page: 1      Date Filed: 12/13/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 13, 2022
                                        No. 21-11200                                 Lyle W. Cayce
                                                                                          Clerk

   Hoover Panel Systems, Incorporated,

                                                                   Plaintiff—Appellant,

                                            versus

   HAT Contract, Incorporated,
   also known as HAT Contract, L.L.C.,

                                                                   Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:17-CV-3283


   Before Jones, Smith, and Graves, Circuit Judges.
   Per Curiam:*
         Hoover Panel Systems, Incorporated, sued HAT Contract, Incorpor-
   ated, in regard to a confidentiality agreement, alleging breach of contract,
   misappropriation of trade secrets, promissory estoppel, quantum meruit, and
   unjust enrichment. The district court dismissed as explained in its compre-
   hensive 22-page Findings of Fact and Conclusions of Law.



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-11200      Document: 00516576602          Page: 2   Date Filed: 12/13/2022




                                    No. 21-11200


          On appeal, Hoover raises procedural and substantive issues. We have
   reviewed the briefs, applicable parts of the record, and the pertinent law, and
   we have heard the oral arguments of counsel. Hoover’s claims all lack merit.
   The district court did not err in denying Hoover’s demand for a jury or in
   finding for HAT Contract on Hoover’s claims.
          The judgment is AFFIRMED, essentially for the reasons set forth by
   the district court.




                                         2